Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen 2015 (U.S. 2015/0366546), in view of Daon (U.S. 2013/0131505), in further view of Bao (CN 107296645).
	Regarding claim 1, Kamen 2015 teaches (Figures 1 & 4) a system (100) for management of a biopsy apparatus (Paragraph 0026), the system comprising:
an imaging device (107) operative to obtain one or more images of an object to be biopsied by the biopsy apparatus;
a controller (109) in electronic communication with the imaging device and operative to:
receive the one or more images (401) and
generate a contour of the object based at least in part on the one or more images (403).

Daon teaches (Figures 2 & 8B) a controller (210) in electronic communication with the imaging device and operative to:
determine, based at least in part on the contour, if the biopsy apparatus will contact the object during biopsy of the object (Paragraph 0058, 0062) and
generate an indicator (826) upon determining that the biopsy apparatus will contact the object (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the biopsy needle location and indicator features taught by Daon with the system, apparatus, controller, and contour generation taught by Kamen 2015.  This would give additional functionality to the contour generated by the controller by allowing the user to know whether or not the biopsy needle will reach its intended target.
However, Kamen 2015 in view of Daon fail to disclose measuring the distance to a target site and comparing it to the length of a probe.
Bao teaches determining a length Lt (path length d; Page 21, Lines 875-876) of a distance between a target site (target point O; Page 21, Line 856) within the object and a point along the contour corresponding to a point on the border of the object through which the probe will penetrate (point P; Page 21, Line 875), and using this measurement to select a length L~ of a probe (length of the puncture needle; Page 21, Lines 855-859) guided by the biopsy apparatus (Page 22, Lines 884-887).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the depth determination feature taught by Bao to the apparatus taught by Kamen 2015 in view of Daon.  Bao teaches calculating the distance to the target 
Regarding claim 2, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but Kamen 2015 fails to disclose an indicator.
Daon teaches the indicator is at least one of an audio indicator and a visual indicator (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the audio or visual indicator disclosed by Daon into the system taught by Kamen 2015 in view of Daon.  This would provide the user with sensory feedback regarding the position of the biopsy needle.
Regarding claim 3, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1.  Kamen 2015 further teaches the controller is further operative to:
restrict biopsy of the object.
Kamen 2015 fails to disclose a method for the apparatus to determine whether the needle will contact the object.
Daon teaches the biopsy apparatus can determine that the biopsy apparatus will contact the object (Paragraphs 0062-0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teachings of Daon to the ability to restrict biopsy of the object taught by Kamen 2015.  This would have utilized the positional relationship between the needle and the object in order to restrict the biopsy if at an undesirable position.
Regarding claim 5, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1.  Kamen 2015 further teaches the contour is a three-dimensional (3D) contour (Paragraph 0032).

Daon teaches the controller determines that the biopsy apparatus will contact the object during biopsy of the object if a portion of a body of the biopsy apparatus will penetrate the contour before a probe guided by the biopsy apparatus would reach a target site within the object (Paragraphs 0062-0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the teachings of Daon with the biopsy system taught by Kamen 2015 in view of Daon, in further view of Bao.  Doing so would utilize the contour generated by the system and the positional information of the probe to determine whether contact will occur.
Regarding claim 10, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1.  Kamen 2015 further teaches the controller is further operative to:
generate a trajectory for the biopsy apparatus to follow for biopsy of the object (Paragraph 0030).
Regarding claim 12, Kamen 2015 teaches (Figures 1 & 4) a method for management of a biopsy apparatus (Paragraph 0026), the method comprising:
obtaining one or more images of an object to be biopsied by the biopsy apparatus (401);
receiving the one or more images at a controller (109) and
generating, via the controller, a contour of the object based at least in part on the one or more images (403).
Kamen 2015 fails to teach the ability for the controller to determine contact between the object and apparatus based in part of the contour, as well as generate an indicator if contact is expected.
Daon teaches (Figures 2 & 8B) a method for management of a biopsy apparatus the method comprising:

generating, via the controller, a contact indicator (826) upon determining that the biopsy apparatus will contact the object (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the biopsy needle location and indicator features taught by Daon with the system, apparatus, controller, and contour generation taught by Kamen 2015.  This would give additional functionality to the contour generated by the controller by allowing the user to know whether or not the biopsy needle will reach its intended target.
However, Kamen 2015 in view of Daon fail to disclose measuring the distance to a target site and comparing it to the length of a probe.
Bao teaches determining a length Lt (path length d; Page 21, Lines 875-876) of a distance between a target site (target point O; Page 21, Line 856) within the object and a point along the contour corresponding to a point on the border of the object through which the probe will penetrate (point P; Page 21, Line 875), and using this measurement to select a length L~ of a probe (length of the puncture needle; Page 21, Lines 855-859) guided by the biopsy apparatus (Page 22, Lines 884-887).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the depth determination feature taught by Bao to the method taught by Kamen 2015 in view of Daon.  Bao teaches calculating the distance to the target point from the skin’s surface, and determining whether the length of the selected needle is suitable for the procedure.
Regarding claim 13, Kamen 2015 in view of Daon, in further view of Bao teaches the method of claim 12, but Kamen 2015 fails to disclose an indicator.
Daon teaches generating, via the controller, the contact indicator comprises:

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an audio indicator taught by Daon for the indicator taught by Kamen 2015 in view of Daon, in further view of Bao.  This would provide auditory feedback to the user upon the apparatus contacting the object.
Regarding claim 14, Kamen 2015 in view of Daon, in further view of Bao teaches the method of claim 12, but Kamen 2015 fails to disclose an indicator.
Daon teaches generating, via the controller, the contact indicator comprises:
displaying a visual indicator (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used a visual indicator taught by Daon for the indicator taught by Kamen 2015 in view of Daon, in further view of Bao.  This would provide visual feedback to the user upon the apparatus contacting the object.
Regarding claim 15, Kamen 2015 in view of Daon, in further view of Bao teaches the method of claim 12.  Kamen 2015 further teaches the controller is further operative to:
restrict biopsy of the object.
Kamen 2015 fails to disclose a method for the apparatus to determine whether the needle will contact the object.
Daon teaches the biopsy apparatus can determine that the biopsy apparatus will contact the object (Paragraphs 0062-0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teachings of Daon to the ability to restrict biopsy of the object taught by Kamen 2015.  This would have utilized the positional relationship between the needle and the object in order to restrict the biopsy if at an undesirable position.
s 4, 7-9, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen 2015 in view of Daon, in further view of Bao, as applied to claims 1 & 12, above, in further view of Kamen 2013 (U.S. 2013/0324841).
Regarding claim 4, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but fails to disclose the contour being two-dimensional.
Kamen 2013 teaches (Figure 3, Paragraph 0021) the contour is a two-dimensional (2D) contour (312, 314).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the two-dimensional contour taught by Kamen 2013 with the system and apparatus taught by Kamen 2015 in view of Daon, in further view of Bao.  This would give the user the option to view images in either two or three dimensions.
Regarding claim 7, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but fails to disclose acquiring a two-dimensional pair of images.
Kamen 2013 teaches (Figure 3) each of the one or more images forms part of a two-dimensional (2D) pair of images of the object (Paragraphs 0021-0022).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated acquiring a two-dimensional pair of images taught by Kamen 2013 into the system taught by Kamen 2015 in view of Daon, in further view of Bao.  Doing so would allow the object to be visualized in 3D by using multiple 2D images.
Regarding claim 8, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but fails to disclose the scout images.
Kamen 2013 teaches (Figures 6-7) the one or more images are scout images (602, 702, Paragraphs 0036-0038).

Regarding claim 9, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but fails to disclose the images can be acquired via tomosynthesis.
Kamen 2013 teaches the one or more images are acquired in accordance with a three-dimensional (3D) tomosynthesis image acquisition (Paragraph 0020-0021, 0025).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied tomosynthesis image acquisition taught by Kamen 2013 to the ultrasound system taught by Kamen 2015 in view of Daon, in further view of Bao.  This would give the apparatus another imaging modality by which to acquire images.
Regarding claim 16, Kamen 2015 in view of Daon, in further view of Bao teaches the method of claim 12, but fails to disclose the scout images.
Kamen 2013 teaches (Figures 6-7) the one or more images are scout images (602, 702, Paragraphs 0036-0038).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the use of scout images taught by Kamen 2013 with the system taught by Kamen 2015 in view of Doan, in further view of Bao.  Using scout images allows to set a first position and reference point when developing a 3D model via tomosynthesis.
Regarding claim 17, Kamen 2015 in view of Daon, in further view of Bao teaches the method of claim 12, but fails to disclose the images can be acquired via tomosynthesis.
Kamen 2013 teaches obtaining one or more images of an object to be biopsied by the biopsy apparatus is accomplished via a tomosynthesis image acquisition (Paragraph 0020-0021, 0025).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen 2015 in view of Doan, in further view of Bao, as applied to claim 1 above,  in further view of Caluser (U.S. 2015/0182191).
Regarding claim 11, Kamen 2015 in view of Daon, in further view of Bao teaches the system of claim 1, but fails to disclose that the system has application with mammography.
Caluser teaches the object is a breast and the imaging system is a mammography imaging system (Paragraph 0046).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the system taught by Kamen 2015 in view of Doan, in further view of Bao to the field of mammography as taught by Caluser.  Doing so would expand the technology into another field and provide a new method to biopsy breast tissue.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen 2013, in view of Daon, in further view of Bao.
Regarding claim 18, Kamen 2013 teaches (Figures 3 & 9) a non-transitory computer readable medium (902, Claims 22-31) storing instructions that adapt a controller to:
receive one or more images of an object to be biopsied by a biopsy apparatus (314, Paragraph 0033) and
generate a contour of the object based at least in part on the one or more images (302, Paragraphs 0024-0025).

Daon teaches (Figure 2 & 8B):
determining, based at least in part on the contour, if the biopsy apparatus will contact the object during biopsy of the object (Paragraph 0058, 0061) and
generating a contact indicator (826) upon determining that the biopsy apparatus will contact the object (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the biopsy needle location and indicator features taught by Daon into the computer readable medium taught by Kamen 2013.  This would give the computer readable medium additional functionality by allowing the user to know whether or not the biopsy needle will reach its intended target.
However, Kamen 2015 in view of Daon fail to disclose measuring the distance to a target site and comparing it to the length of a probe.
Bao teaches determining a length Lt (path length d; Page 21, Lines 875-876) of a distance between a target site (target point O; Page 21, Line 856) within the object and a point along the contour corresponding to a point on the border of the object through which the probe will penetrate (point P; Page 21, Line 875), and using this measurement to select a length L~ of a probe (length of the puncture needle; Page 21, Lines 855-859) guided by the biopsy apparatus (Page 22, Lines 884-887).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the depth determination feature taught by Bao to the apparatus taught by Kamen 2013 in view of Daon.  Bao teaches calculating the distance to the target 
Regarding claim 19, Kamen 2013 in view of Daon, in further view of Bao teaches the non-transitory computer readable medium of claim 18.  Kamen 2013 further teaches (Figure 3) each of the one or more images forms part of a two-dimensional (2D) pair of images of the object (Paragraph 0021-0022).
Regarding claim 20, Kamen 2013 in view of Daon, in further view of Bao teaches the non-transitory computer readable medium of claim 18.  Kamen 2013 further (Figures 6-7) teaches the one or more images are scout images (602, 702, Paragraphs 0036-0038).
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 02/16/2021, with respect to the rejection(s) of claim(s) 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM D. KOLKIN/Examiner, Art Unit 3793  

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793